On August 14,1995, a notice of appeal and memorandum in support of jurisdiction without the court of appeals’ opinion attached to *1435appendix was inadvertently filed by the Clerk’s Office. Accordingly,
IT IS ORDERED by the court, ma sponte, effective August 16, 1995, that the memorandum in support of jurisdiction be, and hereby is, stricken for noncompliance with S.CtPrac.R. III(1)(D).
IT IS FURTHER ORDERED by the court, sua sponte, that the notice of appeal be, and hereby is, stricken for noncompliance with S.CtPrac.R. II(2)(A)(1), and that this case be, and hereby is, dismissed.